                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                           GILBERT L. LOAEC 2014 TRUST, et al.,              Case No. 19-cv-02078-NC
                                  11
                                                       Plaintiffs,                           ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                         STATEMENT NOTING DEATH
 United States District Court




                                                 v.                                          AND WHETHER THE CASE
                                  13                                                         SHOULD BE STAYED OR
                                           ROMONA A. DOHENY,                                 DISMISSED
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17           On August 16, 2019, the Court ordered plaintiffs Gilbert L. Loaec 2014 Trust
                                  18   (“Trust”), Gilbert L. Loaec, and Yvonne Loaec-Russ1 to proffer evidence that Yvonne was
                                  19   the trustee of the Trust and was authorized to act as the attorney-in-fact for Loaec. See
                                  20   Dkt. No. 23. Plaintiffs responded on August 23, 2019. See Dkt. No. 24. In her response,
                                  21   Yvonne asserted that Loaec passed away on June 5, 2019, two months after Plaintiffs filed
                                  22   their complaint. Id. ¶ 5.
                                  23           Under Federal Rule of Civil Procedure 25(a)(2), when a party dies, “[t]he death
                                  24   should be noted on the record.” The decedent’s successor or representative must then
                                  25   move to substitute the deceased party “within 90 days after service of a statement noting
                                  26   the death, [or] the action by . . . the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).
                                  27
                                       1
                                  28    As with the Court’s prior order, the Court will refer to Yvonne Loaec-Russ by her first
                                       name for brevity and clarity.
                                  1           Plaintiffs have not filed a statement noting death nor have they moved to substitute
                                  2    the proper party. Accordingly, the Court ORDERS Plaintiffs to file a statement noting
                                  3    Loaec’s death by August 30, 2019. If Plaintiffs believe that Loaec’s claim is not
                                  4    extinguished by his death, they must file a motion to substitute the proper party by August
                                  5    30, 2019, or the Court will dismiss Loaec and Yvonne in her capacity as Loaec’s attorney-
                                  6    in-fact. See Fed. R. Civ. P. 25(a)(1). Plaintiffs must serve that notice and the motion to
                                  7    substitute, if any, on defendant Romona A. Doheny and any interested parties. See Fed. R.
                                  8    Civ. P. 25(a)(3).
                                  9           Because this lawsuit essentially seeks to adjudicate the parties’ interest in what is
                                  10   now Loaec’s estate, it appears that the probate exception to federal subject matter
                                  11   jurisdiction may apply. See Gonclaves v. Rady Children’s Hosp. San Diego, 865 F.3d
                                       1237, 1252 (9th Cir. 2017) (“In sum, the probate exception prevents a federal court from
Northern District of California




                                  12
 United States District Court




                                  13   probating a will, administering a decedent's estate, or disposing of property in the custody
                                  14   of a state probate court.”) Accordingly, the Court ORDERS the parties to meet and confer
                                  15   and file a joint status report by September 6, 2019, addressing whether the Court should
                                  16   stay or dismiss this lawsuit. The Court will not rule on the pending motion to dismiss
                                  17   (Dkt. No. 15) until the jurisdictional questions are clarified.
                                  18          This order discharges the August 16, 2019, order to show cause. See Dkt. No. 23.
                                  19   Doheny does not need to respond to that order.
                                  20          IT IS SO ORDERED.
                                  21
                                  22   Dated: August 23, 2019                     _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  23                                                    United States Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      2
